[LETTERHEAD OF JAZZ TECHNOLOGIES, INC.] December 9, 2010 United States Securities and Exchange Commission Division of Corporation Finance treet NE Washington DC20549 Attention: Mr. Joseph McCann Re:Jazz Technologies, Inc. and Additional Registrants Amendment No.2 to Registration Statement on Form S-4 Filed December 8, 2010, File No. 333-170043 Dear Mr. McCann: Jazz Technologies, Inc. (the “company”) hereby requests acceleration of the effective time of the above-referenced registration statement to Friday, December 10, 2010, at 9:30 A.M., or as soon thereafter as is possible. On behalf of the company I hereby acknowledge that: should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Respectfully submitted, JAZZ TECHNOLOGIES, INC. By: /s/Rafi Mor Rafi Mor Principal Executive Officer
